Appeal unanimously dismissed, without costs, on the court’s own motion. Memorandum: The order directing plaintiffs to answer certain questions at a pretrial examination was not appealable as a matter of right (Brimberg v. Frielich, 10 A D 2d 850; Brown v. Golden, 6 A D 2d 766) and appellants failed to obtain the required permission to appeal (CPLR 5701, subd. [e]). (Appeal from order of Niagara Special Term requiring plaintiffs to answer certain questions and make full disclosure of all matters pertaining to said questions.) Present — Williams, P. J., Bastow, Goldman, Henry and Marsh, JJ.